EXHIBIT 10.1

 
EXHIBIT A
TO
2007 EQUITY INCENTIVE PLAN


EXECUTIVE AND KEY MANAGER 2009 PERFORMANCE SHARE SUB-PLAN


This Executive and Key Manager 2009 Performance Share Sub-Plan (“Sub-Plan”) sets
forth rules and regulations adopted by the Committee for issuance of Performance
Share Awards under Section 10 of the 2007 Equity Incentive Plan (“Plan”).  This
Sub-Plan shall apply to Awards granted effective on and after January 1,
2009.  In addition, the rules and regulations relating to the deferral of Awards
set forth in this Sub-Plan shall apply to any Awards which become vested on or
after January 1, 2005.  Capitalized terms used in this Sub-Plan that are not
defined herein shall have the meaning given in the Plan.  In the event of any
conflict between this Sub-Plan and the Plan, the terms and conditions of the
Plan shall control.  No Award Agreement shall be required for participation in
this Sub-Plan.


Section 1.  Definitions


When used in this Sub-Plan, the following terms shall have the meanings as set
forth below, and are in addition to the definitions set forth in the
Plan.  Defined terms used in this Sub-Plan and not defined below shall have the
meanings set forth in the Plan.


1.1
“Account” means the account used to record and track the number of Performance
Shares granted to each Participant as provided in Section 2.4.



1.2
“Award” as used in this Sub-Plan means each aggregate award of Performance
Shares as provided in Section 2.2.



1.3
“Change of Control” means a change of control as defined for purposes of Section
409A of the Code.



1.4
“Disability” means disability as defined for purposes of Section 409A of the
Code.



1.5
“Early Retirement” means Separation from Service after attaining age 55 and
completing at least 10 years of service.



1.6
“Early Vesting Event” with respect to a Performance Award means the
Participant’s death, Disability, Retirement, or Separation from Service as a
result of a Divestiture, or any of the vesting events provided in Section 3.2 in
connection with a Change in Control.



1.7
“Earnings Growth” means the average rate of growth in the on-going earnings per
share of the Company Stock during the Performance Period as determined by the
Committee from time to time.



1.8
“Normal Retirement” means Separation from Service on or after attaining age 65.
 

1.9
“Peer Group” means the peer group of utilities designated by the Committee prior
to the beginning of the Performance Period for which an Award is granted.



1.10
“Performance Period” for purposes of this Sub-Plan means three consecutive Years
beginning with the Year in which an Award is granted.



1.11
“Performance Schedule” means Attachment 1 to this Sub-Plan, which sets forth the
methodology for  calculating the Performance Share Awards applicable to this
Sub-Plan.



1.12
“Performance Share” for purposes of this Sub-Plan means each unit of an Award
granted to a Participant, the value of which is equal to the value of Company
Stock as hereinafter provided.



1.13
“Retire” or “Retirement” means Early Retirement or Normal Retirement.



1.14
“Salary” means the regular base rate of compensation payable by the Company to a
Participant on an annual basis.  Salary does not include bonuses, if any, or
incentive compensation, if any.  Such compensation shall not be reduced by any
deferrals made under any other plans or programs maintained by the Company.



1.15
“Section 409A” means Section 409A of the Code, or any successor section under
the Code, as amended and as interpreted by final or proposed regulations
promulgated thereunder from time to time.



1.16
“Separation from Service” means separation from service with the Company as
defined for purposes of Section 409A of the Code.



1.17
“Total Shareholder Return” means the average annual percentage return realized
by the owner of a share of Company Stock for each Year during a relevant
Performance Period.  The annual percentage return is equal to the appreciation
or depreciation in value of a share of Company Stock (which is equal to the
average of the daily opening and closing value of the stock over the last thirty
trading days of the relevant period minus the average of the daily opening and
closing value of the stock over the last thirty trading days of the preceding
Year) plus the dividends paid on such share during the relevant period, divided
by the average of the daily opening and closing value of the stock over the last
thirty trading days of the preceding Year.  



1.18
“Year” means a calendar year.



 
Section 2.  Sub-Plan Participation and Awards



2.1           Participant Selection.  Participants under this Sub-Plan shall be
selected by the Committee in its sole discretion as provided in Section 4.2 of
the Plan.


2.2           Awards.  The Committee may, in its sole discretion, grant Awards
to some or all of the Participants in the form of a specific number of
Performance Shares.  Fifty percent (50%) of the total Performance Shares granted
to the Participant shall vest based upon the Total Shareholder Return during the
Performance Period, and fifty percent (50%) of the total  Performance Shares
granted to the Participant shall vest based upon Earnings during the Performance
Period.  Except as described below, the target and maximum value of any Award
granted to any Participant in any calendar Year will be based upon the
following:


Participant
Target Award
Maximum Award
CEO*
233% of Salary
291.25% of Salary
COO*
184% of Salary
230% of Salary
CFO*
133% of Salary
166.25% of Salary
Presidents*/Executive VPs*
117% of Salary
146.25% of Salary
Senior VPs*
100% of Salary
125% of Salary
VP/Department Heads**
           Level I
           Level II
 
80% of Salary
67% of Salary
 
100% of Salary 
83.75% of Salary
Key Managers
67% of Salary
83.75% of Salary

        *  Senior Management Committee level position
        **Levels shall be determined in the sole discretion of the Committee


2.3           Award Valuation at Grant.  In calculating the value of an Award
for purposes of Section 2.2, the value of each Performance Share shall be equal
to the closing price of a share of Stock on the last trading day of the Year
before the Performance Period begins.  The Participant’s Salary shall be
determined as of the January 1 preceding the date the Award is granted, or such
other time as is determined in the discretion of the Committee.  Each Award is
deemed to be granted on the day that it is approved by the Committee.


2.4           Accounting and Adjustment of Awards.  The number of Performance
Shares awarded to a Participant shall be recorded in a separate Account for each
Participant.  The number of Performance Shares recorded in a Participant’s
Account shall be adjusted to reflect any splits or other adjustments in the
Stock in accordance with Section 6.4 of the Plan.  If any cash dividends are
paid on the Stock, the number of Performance Shares in each Participant’s
Account shall be increased by a number equal to (i) the dividend multiplied by
the number of Performance Shares in each Participant’s Account, divided by (ii)
the closing price of a share of Stock on the payment date of the dividend.  No
adjustment shall be made to any outstanding Awards of a Retired Participant for
cash dividends paid on Stock during the Performance Period following the
Retirement of the Participant.


2.5           Performance Schedule and Calculation of Awards.


(a)           The Committee shall, as soon as practicable after the end of the
Performance Period, but in no event later than April 15 of the first Year
immediately following expiration of the Performance Period, certify as to (i)
the Company’s Total Shareholder Return over the Performance Period, (ii) the
Company’s Total Shareholder Return relative to the Peer Group over the
Performance Period, (iii) the Company’s rate of Earnings Growth over the
Performance Period, and (iv) the applicable percentage of the Performance Shares
vesting in accordance with the Performance Schedule contained in Attachment 1
hereto.


(b)           Notwithstanding the relative ranking of the Company’s Total
Shareholder Return over the Performance Period, the Committee may in its sole
discretion, with respect to any or all Participants, elect to vest fewer
Performance Shares than indicated by the Performance Schedule, and in no event
shall the number of Performance Shares to be vested based upon the Total
Shareholder Return for the Performance Period exceed the threshold level in the
event of a negative absolute Total Shareholder Return of the Company.  This
subsection 2.5(b) shall cease to apply upon the occurrence of a Change in
Control.


(c)           Except with respect to the adjustments required or permitted by
subsection (b) above, the performance measures and the Performance Schedule will
not change during any Performance Period with regard to any Awards that have
already been granted.  The Committee reserves the right to modify or adjust the
performance measures and/or the Performance Schedule in the Committee’s sole
discretion with regard to future grants.


(d)           Except in the case of an Early Vesting Event, each Award shall
become vested on January 1 immediately following the end of the applicable
Performance Period.  In no event shall such “normal” vesting date be construed
to be earlier than January 1 immediately following the end of the applicable
Performance Period.


2.6           Payment of Awards.  Except as provided in Section 3, Awards shall
be paid after expiration of the Performance Period.  The Company will issue one
share of Stock, or cash equal to the Fair Market Value of one share of Stock, or
a combination thereof as determined by the Committee, in payment for each vested
Performance Share (rounded to the nearest whole Performance Share) credited to
the Account of the Participant.  Payment shall be made as follows:


(a)           Normal Payment.  Unless deferred as provided below, 100% of the
vested Performance Shares for a Performance Period shall paid no later than
April 15 of the Year immediately following expiration of the Performance
Period.  Shares of Stock issued to the Participant will be delivered in
certificated or uncertificated form, as the Participant shall direct.


(b)           Deferred Payment.  Any Participant who is employed as a Department
Head or in a higher position as of the beginning of a Performance Period may
elect to defer the payment of his or her Performance Shares for that Performance
Period by executing a deferral election substantially in the form attached
hereto as Attachment 2, and returning it to the Vice President, Human Resources
Department no later than the end of the first Year of the Performance
Period.  Once made, this election shall be irrevocable except as may be
permitted by rules promulgated under Section 409A and allowed by the Committee.


2.7           Grantor Trust.  In the case of a Change in Control, the Company
shall, subject to the restrictions in this Section 2.7 and Section 13.12 of the
Plan, irrevocably set aside shares of Stock or cash in one or more such grantor
trusts in an amount that is sufficient to pay each Participant employed by such
Company (or Designated Beneficiary), the net present value as of the date on
which the Change in Control occurs, of the earned benefits to which Participants
(or their Designated Beneficiaries) would be entitled pursuant to the terms of
the Plan if the value of their deferral account (if any) established pursuant to
section 2.6(b) would be paid in a lump sum upon the Change in Control.  Any such
trust shall be subject to the claims of the general creditors of the Sponsor or
Company in the event of bankruptcy or insolvency of the Sponsor or
Company.  Notwithstanding the foregoing provisions of this Section 2.7, the
Company shall establish no such trust if the assets thereof shall be includable
in the income of Participants thereby pursuant to Section 409A(b).


Section 3.  Early Vesting and Forfeiture


3.1           Retirement, Death, Disability or Divestiture.  In the event of the
Retirement, Death, Disability or Separation from Service of a Participant due to
Divestiture prior to the end of a Performance Period, the outstanding Awards of
the Participant shall vest as follows:


(a)           Retirement.  If the Participant Retires on account of Normal
Retirement during a Performance Period, any outstanding Awards of the
Participant for such Performance Period shall vest as of the date of such Normal
Retirement.  If the Participant Retirees on account of Early Retirement during a
Performance Period, a portion of the outstanding Awards of the Participant for
such Performance Period shall vest as of the date of such Early
Retirement.  Such vested portion shall be determined by multiplying the number
of unvested Performance Shares for the Performance Period by a fraction, the
numerator of which is the number of full calendar months during the Performance
Period completed by the Participant prior to such Early Retirement, and the
denominator of which is 36.


(b)           Death.   If the Participant dies with fewer than six months
remaining during a Performance Period, any outstanding Awards of the Participant
for such Performance Period shall vest as of the date of death.  If the
Participant dies with six or more months remaining during a Performance Period,
a portion of the outstanding Awards of the Participant for such Performance
Period shall vest as of the date of death.  Such vested portion shall be
determined by multiplying the number of unvested Performance Shares for the
Performance Period by a fraction, the numerator of which is the number of full
calendar months during the Performance Period completed by the Participant prior
to the date of death, and the denominator of which is 36.


(c)           Disability.  In the event of the Separation from Service of a
Participant due to Disability during a Performance Period, a portion of the
outstanding Awards of the Participant for such Performance Period shall vest as
of the date of Separation from Service.  Such vested portion shall be determined
by multiplying the number of unvested Performance Shares for the Performance
Period by a fraction, the numerator of which is the number of full calendar
months during the Performance Period completed by the Participant prior to the
Separation from Service, and the denominator of which is 36.


(d)           Divestiture.  If the Participant Separates from Service due to
Divestiture with fewer than six months remaining during a Performance Period,
any outstanding Awards of the Participant for such Performance Period shall vest
as of the date of Separation from Service.  If the Participant Separates from
Service due to Divestiture with six or more months remaining during a
Performance Period, a portion of the outstanding Awards of the Participant for
such Performance Period shall vest as of the date of Separation from
Service.  Such vested portion shall be determined by multiplying the number of
unvested Performance Shares for the Performance Period by a fraction, the
numerator of which is the number of full calendar months during the Performance
Period completed by the Participant prior to the date of Separation from
Service, and the denominator of which is 36.


 3.2           Change in Control.  In the event of a Change in Control prior to
the expiration of the Performance Period, any outstanding Award of the
Participant for any unexpired Performance Period shall be treated as follows:


(a)           Awards Assumed by Acquirer.  If the Award is assumed by the
successor to the Sponsor as of the date of the Change in Control, each
outstanding Award not previously forfeited shall continue to vest and shall be
paid pursuant to the terms of this Sub-Plan; provided, however, that in the
event the employment of the Participant is terminated by the Company without
Cause following the Change in Control, any outstanding Award shall become vested
as of the termination date.


(b)           Awards Not Assumed by Acquirer.  If the Award is not assumed by
the successor to the Sponsor as of the date of the Change in Control, any
outstanding Award shall become vested as of the date of the Change in Control.


3.3           Payment of Awards Due to Early Vesting Event.  Any Award that is
vested prior to the end of the Performance Period due to an Early Vesting Event
in accordance with Section 3.1 shall be paid as follows:


(a)           Retirement.  In the event of the Retirement of the Participant,
the Participant’s vested Awards shall be paid in accordance with Section 2.6
following the end of the Performance Period for the Award; provided, that if the
Participant has elected to defer payment until a specified date certain and
Retires before the date specified in the deferral election, the Company will
commence distribution of the Deferred Award as soon as practicable on or after
the later of:  (i) the April 1 following the first anniversary of the date of
Retirement, or (ii) the April 1 of the year following the end of the Performance
Period, even though said date is earlier than the date specified in the deferral
election.  If the Participant dies following Retirement but prior to the
expiration of the Performance Period, the Participant’s outstanding vested
Awards shall be paid to the Participant’s Designated Beneficiary in accordance
with Section 3.3(b).


(b)           Death.  In the event of the death of the Participant with fewer
than six months remaining during a Performance Period, any outstanding Awards
shall be paid in accordance with Section 2.6 following the end of the
Performance Period.  In the event of the death of the Participant with six or
more months remaining during a Performance Period, payment for the Participant’s
vested Awards shall be made to the Participant’s Designated Beneficiary in an
amount equal to the target value of such Awards within thirty days after the
Participant’s death, notwithstanding any election to defer the payment of any
Award under Section 2.6(b).


(c)           Disability.  In the event of the Separation from Service of a
Participant due to Disability, the Participant’s vested Awards shall be paid in
accordance with Section 2.6 following the end of the Performance Period.


(d)           Divestiture.  In the event of the Separation from Service of the
Participant due to Divestiture with fewer than six months remaining during a
Performance Period, any outstanding Awards shall be paid in accordance with
Section 2.6 following the end of the Performance Period.  In the event of the
Separation from Service of the Participant due to Divestiture with six or more
months remaining during a Performance Period, payment for the Participant’s
vested Awards shall be made in an amount equal to the target value of such
Awards within thirty days after the Separation from Service due to Divestiture,
notwithstanding any election to defer the payment of any Award under Section
2.6(b).


(e)           Change in Control.  If the Award vests pursuant to Section 3.2(b)
or by reason of an involuntary termination of employment without Cause following
a Change in Control pursuant to Section 3.2(a), the target value of such Award
shall be paid within 30 days after such Early Vesting Event, notwithstanding any
election to defer the payment of any Award under Section 2.6(b).


(f)           409A Delay.  Notwithstanding subsections (a), (d) or (e) above, if
the Participant is a “key employee” as defined in Section 416(i) of the Code
(but determined without regard to paragraph 5 thereof or the 50 employee limit
on the number of officers treated as key employees), then payment shall not be
made before the date that is six months after the date of Separation from
Service (or, if earlier, the date of death of the Participant) and the amount of
any payment made in cash shall be based upon the value of the Performance Shares
as determined by reference to the closing price of the Stock on the trading day
occurring on or next following the date that is six months after the date of
Separation from Service of the Participant (or, if earlier the date of death of
the Participant).


3.4           Other Termination of Employment.  In the event that a
Participant’s employment with the Company terminates for any reason other than
as provided in this Section 3, any Award made to the Participant that has not
vested as provided in Section 2 or Section 3 shall be forfeited.


Section 4.  Payment of Taxes


The Company has the authority and the right to deduct or withhold, or require a
Participant to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of the
vesting or settlement of the Performance Shares.  The obligations of the Sponsor
under this Sub-Plan will be conditional on such payment or arrangements, and the
Sponsor, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.  By participating in this Sub-Plan, each
Participant thereby authorizes the Company to instruct a third party broker or
plan administrator to sell Shares earned by the Participant upon settlement of
the Performance Shares in an amount sufficient to satisfy the amount required to
be withheld for tax purposes, and to remit the cash proceeds from such sale to
the Company.


Section 5.  Non-Assignability of Awards


The Awards and any right to receive payment under the Plan and this Sub-Plan may
not be anticipated, alienated, pledged, encumbered, or subject to any charge or
legal process, and if any attempt is made to do so, or a Participant becomes
bankrupt, then in the sole discretion of the Committee, any Award made to the
Participant which has not vested as provided in Sections 2 and 3 shall be
forfeited.


Section 6.  Amendment and Termination


This Sub-Plan shall be subject to amendment, suspension, or termination as
provided in the Plan.  No action to amend, suspend or terminate this Sub-Plan
shall permit the acceleration of the time or schedule of the payment of any
Award granted under this Sub- Plan (except as provided in regulations under
Section 409A).


Section 7.  Section 409A


This Sub-Plan shall be administered in compliance with Section 409A.


IN WITNESS WHEREOF, this instrument has been executed this ______ day of
__________, 2009.


PROGRESS ENERGY, INC.




By:                                                        
William D. Johnson
Chief Executive Officer



 
 

 

 
ATTACHMENT 1



 
PERFORMANCE SCHEDULE



 
PERFORMANCE SHARE CALCULATION

 
for Post-2008 Performance Awards
 

Ranking of Total Shareholder Return Relative to Peer Group 
Less than 40th Percentile
40th Percentile
50th Percentile
80th or Higher Percentile
Vested % of Target Award Earned
0%
50%
100%
200%
                              Rate of Earnings Growth  Less than 2%  2%  4%  6%
or Higher Vested % of Target Award Earned  0%  50%  100%  200%

 
Committee Discretion.  Unless a Change in Control shall have occurred, the
Committee retains the sole discretion to reduce the number of Performance Shares
earned, with respect to any or all Participants, if the formula would result in
payouts that the Committee deems to be disproportionate to Company performance
or other circumstances merit a reduction in the amounts earned.  Notwithstanding
the foregoing, the percentage of the target award to be vested  based on Total
Shareholder Return shall not exceed 50% (threshold level) if the absolute Total
Shareholder Return of the Company for the Performance Period is negative.




Payment of Awards.  The number of Performance Shares earned shall be paid in
accordance with the provisions of Section 2.6 or 3.3 of the Sub-Plan, as
appropriate.

 
 

 

ATTACHMENT 2


PERFORMANCE SHARE SUB-PLAN
200_  DEFERRAL ELECTION FORM


As a Participant in the Performance Share Sub-Plan of the 2007 Equity Incentive
Plan ("Sub-Plan"), I hereby elect to defer payment of my Award otherwise payable
to me by the Company and attributable to services to be performed by me during
the Performance Period beginning on January __, 200__.  This election shall
apply to [CHECK ONE]:


[  ]           100% of the
Award                                                                [  ]    50%
of the Award
[  ]           75%   of the
Award                                                                [  ]    25%
of the Award


Upon vesting, I understand that my Award shall continue to be recorded in my
Account as Performance Shares as described in the Sub-Plan and adjusted to
reflect the payment and reinvesting of the Company’s common stock dividends over
the deferral period, until paid in full.


I hereby elect to defer receipt (or commencement of receipt) of my Award until
the date specified below [CHECK ONE]:*


[  ]           a specific date certain at least 5 years from expiration
of the Performance
Period:                                                                                       4/1/                   
(month/day/year)


[  ]           the April 1 following the date of Retirement, or if later, the
date which is six months after the date of my Separation from Service for any
reason (including Retirement), if I am a “key employee” as defined in Section
416(i) of the Code (but determined without regard to paragraph 5 thereof or the
50 employee limit on the number of officers treated as key employees).


[  ]           the April 1 following the first anniversary of my date of
Retirement


* Notwithstanding any election above, if I elect a date certain distribution and
I Retire before that date certain, I understand that the Company will commence
distribution of my Account as of the later of: (i) the April 1 following the
first anniversary of the date of Retirement, or (ii) the April 1 of the year
following the end of the Performance Period, even though said date is earlier
than 5 years from the expiration of the Performance Period.


I hereby elect to be paid as described in the Sub-Plan in the form of [CHECK
ONE]:


[  ]           a single payment


[  ]           annual payments commencing on the date set forth above and
payable on the anniversary date thereof over:


[  ]  a two year period    [  ] a three year period
[  ]  a four year period   [  ] a five year period


I understand that I will receive “earnings” on those deferred amounts when they
are paid to me.


I understand that the election made as indicated herein is irrevocable and that
all deferral elections are subject to the provisions of the Sub-Plan, including
provisions that may affect timing of distributions.


I understand that this deferral election is subject to the requirements of
Section 409A of Code, and regulations and other guidance issued thereunder.  The
Company makes no representation or guarantee that any tax treatment, including,
but not limited to, federal, state and local income, or estate and gift tax
treatment, will be applicable with respect to the amounts deferred.  The Company
shall have no responsibility for the tax consequences that I may incur as a
result of Section 409A, regulations or guidance issued thereunder, or any other
provision of the Internal Revenue Code.  I understand it is my responsibility to
consult a legal or tax advisor regarding the tax effects of this deferral
election.  I further acknowledge and agree that the Company may (but shall not
be required to) modify this election as necessary to comply with Section 409A
and any guidance or regulations issued thereunder.  I further agree to cooperate
in any manner necessary to ensure that this election is in compliance with
Section 409A and any guidance or regulations issued thereunder.


I understand and acknowledge that my interests herein and my rights to receive
distribution of the deferred amounts may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subjected to any charge or legal
process, and if any attempt is made to do so, or I become bankrupt, my interest
may be terminated by the Committee, in its sole discretion, may cause the same
to be held or applied for the benefit of one or more of my dependents or make
any other disposition of such interests that it deems appropriate.  I further
understand that nothing in the Sub-Plan shall be interpreted or construed to
require the Company in any manner to fund any obligation to me, or to my
beneficiary(ies) in the event of my death.
 

__________________________________________        ______________________________
(Signature)                                                                                     (Date)
 

__________________________________________        ______________________________
(Print
Name)                                                                           (Company
Location)


Received:
Agent of Chief Executive Officer



__________________________________________        ______________________________
(Signature)                                                                                     (Date)

 